Exhibit 10.1

BBX Capital Corporation

 

 

 

 

EMPLOYMENT AGREEMENT

 

 

 

 

THIS EMPLOYMENT AGREEMENT (this “Agreement"), is signed as of May 6, 2015, by
and between BBX Capital Corporation, a Florida corporation (the "Company"') and
Raymond Lopez (the “Executive") but effective as of March 16, 2015 (the
"Effective Date").

 

WHEREAS, the Company desires to employ the Executive as Chief Financial Officer
and Chief Risk Officer, the Executive desires to accept such employment, all
upon the terms and conditions set forth in this Agreement;

 

WHEREAS, the Executive has experience and expertise in the Company's business
(the “Business"). By virtue of his employment with Company, and the predecessors
from which it emerged, the Executive has become familiar with and possesses
knowledge of the manner, methods, trade secrets and other confidential
information pertaining to the Business.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Agreement, the Company and the Executive agree as follows:

 

1.Recitals: Defined Terms. The above recitals are true and correct and are
incorporated herein by reference. When used in this Agreement a “Change in
Control” shall be deemed to occur if:

 

1.1   any "person”(as such term is utilized in Section 13(d) and Section
14(d)(2) of the Securities and Exchange Act), including without limitation any
“group”  (as such term is utilized in Section 13(d)(3) of the Exchange Act), who
is not, on the date of this Agreement, either ( 1) an affiliate of the Company,
or (2) the beneficial owner of 10% or more of the Company's issued and
outstanding common stock, shall become the "beneficial owner" (as such term is
defined in Rule 13d-3 under the Exchange Act) of securities of the Company (or
any successor thereto) representing more than 33% of the votes that may be cast
for the election of directors of the Company, or any successor company as the
case may be: or

 

1.2   any person who is not, on the date of this Agreement an affiliate of the
Company, shall become a  shareholder of the Company holding fifty percent or
more of the outstanding stock of any class of the Company: or

 

1.3     as the result of, or in connection with, any cash or other tender offer,
or exchange offer, merger, consolidation or other business combination, or any
combination of any one or more of the foregoing transactions, the persons who
were directors of the Company immediately prior to the consummation of any such
transaction or combination of transactions shall cease to constitute a majority
of the directors of the Company, or any successor thereto; or as a result of a
sale  of  all  or  substantially  all  of  the  assets  of  the  Company,  or  any  liquidation,  dissolution,

 

 

 

--------------------------------------------------------------------------------

 

 

 

bankruptcy, assignment for the benefit of creditors (whether such action is
voluntary or involuntary by the Company), or any similar transaction or any
combination of any one or more of the foregoing or similar transactions, the
persons who were directors of the Company immediately prior to the consummation
of any such transaction or combination of transactions shall cease to constitute
a majority of the directors of the successor to the Company.

 

2.Employment Term.  The term of the Executive's employment (the "Term") begins
on the Effective Date and concludes if (i) the Executive terminates this
Agreement for Good Reason (defined below), (ii) the Company terminates this
Agreement for Cause (defined below) or (iii) this Agreement is otherwise
terminated in accordance with its provisions.

 

3.Services.

 

3.1   Office and Duties. During the Term, the Executive shall serve as Chief
Financial Officer of the Company, subject to the terms of this Agreement, with
such duties, authority and responsibility as are commensurate with such
position, subject to oversight and direction of the Company's Chief Executive
Officer. In exercising his duties and responsibilities, the Executive shall have
all the power and authority necessary to fulfill and discharge his duties and
responsibilities and shall abide by lawful directions given by the Board. The
Executive shall be responsible for such additional duties commensurate with his
position not materially inconsistent with the foregoing as may be reasonably
determined by the Board from time to time.

 

3.2   Best Efforts. During the Term, the Executive shall diligently and
competently devote his best efforts and energies to the Business and affairs of
the Company, and shall use his best efforts, skills and abilities to promote the
interests of the Company and otherwise to discharge his obligations under this
Agreement; provided, however, that nothing in this Agreement shall restrict the
Executive from serving in executive capacities with any affiliated companies or
pursuing interests in accordance with historical practice.

 

4.Compensation.

 

4.1   Annual Base Salary. During the Term, the Executive shall receive a base
salary at the initial annual rate of one hundred seventy four thousand five
hundred dollars ($174,500.00) ("Base Salary"), payable in accordance with the
Company's normal payroll practices or at such other reasonable intervals as may
from time to time be used by the Company for paying its other employees. The
Executive will be entitled to annual salary reviews and as such the Executive's
Base Salary may be increased by the Company's Compensation Committee (the
"Compensation Committee") from time to time during the term of this Agreement
but shall not be reduced without his written consent.

 

4.2   Annual Bonus. An annual bonus (the ''Annual Bonus'') may be paid to the
Executive of up to 60% of Base Salary at the discretion of the Compensation
Committee. Such Annual Bonus amount shall include consideration of certain
performance factors as determined by the Compensation Committee. Payments of
Annual Bonus amounts to the Executive shall be made by March 31 of each year for
the prior year's performance. The Executive's Annual Bonus opportunity shall
commence in 2015, payable in cash by March 31, 2016 for 2015 performance.

 

 

 

--------------------------------------------------------------------------------

 



 

5.



Reimbursement of Expenses: Benefits.

 

5.1     Reimbursement of Expenses.  Upon submission of appropriate documentation
in accordance with the Company's policy, the Executive shall be entitled to
reimbursement for all reasonable, out-of-pocket expenses incurred by him during
the Term in connection with the proper and efficient discharge of his duties
hereunder, including, without limitation, all reasonable expenses incurred by
the Executive for travel to promote the interests of the Company, as well as
reasonable expenses for meals, hotels or other accommodation, and other
customary items during any such trips, including existing expense reimbursement
arrangements and practices.

 

5.2     Employee Benefit Plans and Programs. During the Term, the Executive
shall be entitled to participate in the Company's employee benefit plans and
programs, including such 401 (k) plans, health insurance and welfare plans as
the Company may adopt for employees generally or for the Company's executives,
including existing plans and programs under existing practices.

 

5.3   Vacations. The Executive shall be entitled to paid vacation during each
calendar year in such amounts as are commensurate with his position and company
policy, however, no less than existing practices.

 

6. Termination. The Executive's employment under this Agreement may be
terminated by the Company or the Executive without any breach of this Agreement
only under  the circumstances set forth in ensuing Sections 6.1  through 6.4 and
upon provision of the applicable compensation set forth in Section 7:

 

6.1     Death. This Agreement and the Executive’s employment under this
Agreement shall terminate immediately and automatically upon the Executive's
death.

 

6.2     By Company for Cause.  The Company may terminate the Executive's
employment under this Agreement for Cause (as hereinafter defined). "Cause," as
to the Executive, shall mean: (a) committing fraud against the Company or
embezzlement of Company property; (b) being convicted of a felony or any other
crime that involves moral turpitude under applicable laws of the United States
or any state thereof; (c) an action or omission of the Executive which
constitutes a willful and material breach of this Agreement which is not the
result of the Executive's death or disability and which is not cured within
fifteen (15) days after receipt by the Executive of written notice of the same
from the Board.

 

6.3   By Company Without Cause. The occurrence of any of the following shall be
deemed to be a termination by the Company of the Executive's employment under
this Agreement “Without Cause:” (a) any action taken by the Company to terminate
the Executive's employment other than for Cause; (b) any breach of this
Agreement by the Company: or (c) upon the Disability (defined below) of the
Executive. Failure of the Executive to timely terminate his employment upon the
occurrence of an event described in subsection (b), above shall not result in a
waiver of any right the Executive may have to terminate his employment based
  upon   any   future occurrence. “Disability'' shall mean any incapacity or
disability of the Executive which renders the Executive mentally or physically
unable to perform his duties under this Agreement as determined in accordance
with Company policy. Termination due to Disability shall be deemed to have
occurred upon the first day of the month following the determination of
Disability as defined in the preceding sentence.

 

 

 

 

 

 

 

 





 

 

--------------------------------------------------------------------------------

 

6.4   By Executive for Good Reason.  The occurrence of any of the following
shall be deemed to be grounds for the Executive to terminate employment for Good
Reason: (a) any action taken by the Company to materially diminish, or attempt
to materially diminish, the duties, responsibilities or authority of the
Executive if, within sixty (60) days after the Executive becomes aware of such
action, the Executive notifies the Company in writing and the Company does
not immediately correct such action(s); or (b) any action taken by the Company
to materially change, or attempt to materially change the Executive's title or
his position in the hierarchy of the Company if, within sixty (60) days after
the Executive becomes aware of such action, the Executive notifies the Company
in writing and the Company does not immediately correct such action(s); or (c)
any breach of this Agreement by the
Company. Failure  of  the  Executive  to  timely  terminate  his  employment  upon  the  occurrence  of  an  event described
in subsections (a), (b), or (c) above shall not result in a waiver of any right
the Executive may have to terminate his employment based upon any future
occurrence.

 

7.



Payments After Termination.  If this Agreement or the Executive's employment
hereunder are terminated for the reasons set forth in Section 6.1 hereof, then
the Executive's estate shall receive the annual Base Salary through the date of
termination in accordance with the terms of this Agreement and the prorated
portion of the Annual Bonus, to be calculated based on the average bonus paid
over the prior two (2) years, through the date of termination in accordance with
the terms of this Agreement. If this Agreement or the Executive's employment
hereunder are terminated for the reasons set forth in Sections 6.2 hereof; then
the Executive shall receive the Base Salary through the date of termination in
accordance with the terms of this Agreement. If this Agreement is terminated
pursuant to Section 6.3 or 6.4 hereof; then the Executive shall receive:

 

(a) A severance payment in the amount that equals 1.0 times (or 1.5 times if
within 2 years of a change in control) the Executive’s annual base salary and
1.0  times (or 1.5 times if within 2 years of a change in control) the annual
bonus opportunity at the time of termination plus

 

(b) Continuation of health insurance, life insurance, dental insurance and
other benefits received at the time of separation from the Company through 12
months from the time of separation.

 

 

Subsequent to Termination, the Executive shall not be entitled to receive any
further compensation or benefits from the Company, except as expressly provided
by this Agreement.  A condition to the Company's obligation to provide the
severance payments and benefits provided by this Agreement is that Executive
complies with the obligations of non-competition, non-solicitation of customers,
confidentiality and non-disclosure referenced in Section 8 of this Agreement and
provided for by  Florida law and executes a general release in a form acceptable
to the Board.

 

8.



Non-Competition:   Non-Disclosure.    Confidentiality  and Non-Solicitation
of  Customers. Subsequent to the execution of this Agreement, Executive agrees
to sign a Non-Competition, Non-Disclosure, Confidentiality, and Non-Solicitation
of Customers in term and scope acceptable to both parties.

 

9. Withholding. Anything to the contrary notwithstanding, all payments required
to be made by the Company hereunder to the Executive or the Executive's estate
or beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.

 





 

 

--------------------------------------------------------------------------------

 



 

10. Notices. All notices, requests, demands or other communications by the terms
hereof required or permitted to be given by one party to another shall be given
in writing by personal delivery, by facsimile or by regular mail postage
prepaid, addressed to such other party or delivered to such other party as
follows:

 

If to the Company:



BBX Capital Corporation

c/o Compensation Committee Chair

P.O. Box 39001

Fort Lauderdale. FL  33303

Telephone: (954) 940-5020

 

If to the Executive:

 

Raymond Lopez

P.O. Box 39001

Fort Lauderdale. FL  33303

Telephone: (954) 940-4925 

 

 

or at such other address or facsimile number as may be given by any of them to
the others in writing from time to time and such notices, requests, demands or
other communication shall be deemed to have been received when hand delivered,
on the day after the date sent by facsimile (with receipt confirmed) or, if
mailed, the fourth day following the day of the mailing thereof: provided that
if any such notice, request, demand or other communication shall have been
mailed and if regular mail service shall be interrupted by strikes or other
irregularities, such notice, request, demand or other communication shall  be
deemed to have been received on the fourth business day following the resumption
of normal mail service.

 

11. Prevailing Party. In the event of any dispute with regard to this Agreement
the prevailing party shall be entitled to receive from the non-prevailing party
and the non-prevailing party shall pay upon demand all reasonable fees and
expenses of counsel for the prevailing party.

 

 

12. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties, and merge and supersede all prior
discussions, agreements and understandings of every kind and nature among them
as to the subject matter hereof.

 

13. Amendments to Agreement. This Agreement shall not be amended except by a
writing signed by each party to the Agreement, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by each party to the Agreement.

 

14. U.S.  Dollars. All  dollar  amounts  in this  Agreement  are
stated  in  United   States Dollars.

 

 

 

 

--------------------------------------------------------------------------------

 

 

15. Law. This Agreement and its validity, construction and performance shall be
governed in all respects by the law of the State of Florida, without giving
effect to principles of conflicts of laws. Any controversies of any nature
whatsoever arising under this Agreement shall be subject to the exclusive
jurisdiction of the courts of Broward County, Florida, which shall be the
exclusive jurisdiction and venue for any disputes, actions or lawsuits arising
out of or relating to this Agreement. The parties to this Agreement irrevocably
waive to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, or any judgment entered by any
court in respect hereof, brought in Broward County, Florida and further
irrevocably waive any claim that any suit, action or proceeding brought in
Broward County, Florida, has been brought in an inconvenient forum.

 

16. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement may not be assigned by the Executive without
the prior written consent of the Company. This Agreement may be assigned by the
Company in connection with the sale, transfer or other disposition of all or
substantially all of the Company's assets or business.

 

17. Pronouns. Whenever the context requires, the use in this Agreement of a
pronoun of any gender shall be deemed to refer also to any other gender, and the
use of the singular shall be deemed to refer also to the plural.

 

18. Headings. The headings of this Agreement are inserted for convenience of
reference only and shall not constitute a part hereof.

 

19. Calculation of Time Periods. When calculating the period of time within
which or following which any act is to be done or step taken pursuant to this
Agreement, the date which is the reference date in calculating such period shall
be excluded.

 

20.Execution in Counterparts.  This Agreement may be executed in several
counterparts, by original or facsimile signature, each of which so executed
shall be deemed to be an original and such counterparts together shall be deemed
to be one and the same instrument, which shall be deemed to be executed as of
the date first above written.

 

21. Further Assurances. The parties hereto shall sign such further documents and
do and perform and cause to be done and performed such further and other acts
and things as may be necessary or desirable in order to give full effect to this
Agreement and every party thereof.

 

22. Survival. Any termination of this Agreement shall not affect the ongoing
provisions of this Agreement, which shall survive such termination in accordance
with their terms.

 

23. Severability. The invalidity or unenforceability, in whole or in part, or
any covenant, promise or undertaking, or any section, subsection, paragraph,
sentence, clause, phrase or word or of any provision of this Agreement shall not
affect the validity or enforceability of the remaining portions thereof.

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

24.Participation of Parties:  Construction. The parties hereto acknowledge that
this agreement and all matters contemplated herein have been negotiated between
both of the parties hereto and their respective legal counsel and that both
parties have participated in the drafting and preparation of this Agreement from
the commencement of negotiations at all times through the execution hereof. The
parties hereto acknowledge that they have each read this Agreement and
understand the effect of its provisions. Accordingly, this Agreement shall be
interpreted and
construed  without  reference  to  any  rule  requiring  that  this  Agreement  be  interpreted  or
construed against the party causing it to be drafted.

 

25. Independent Counsel. The Executive acknowledges that counsel to the Company
has not represented him nor provided him with legal or other advice in
connection with the transactions contemplated by this Agreement and that he has
been urged to seek independent legal, tax and financial advice in order to
analyze the risks and merits of the transactions contemplated by this Agreement.

 

26. Director and Officer Insurance: Indemnification. The Company shall indemnify
the Executive to the same extent as it indemnifies its other Named Executive
Officers, and the Company shall provide coverage for the Executive under its
policies of Director's and Officer's insurance as the same may be in effect from
time to time.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the first paragraph of this Agreement.

 

 

 

 

THE COMPANY:

 

BBX CAPITAL CORPORATION,

a Florida corporation

 

By: /s/Alan B. Levan

 

 

 

 

THE EXECUTIVE:

 

 

By: /s/Raymond S. Lopez

 



 

--------------------------------------------------------------------------------